    CASE 0:08-cv-05758-MJD-SER Document 173 Filed 01/09/19 Page 1 of 14



               UNITED STATES DISTRICT COURT FOR THE
                      DISTRICT OF MINNESOTA


_________________________________
In re: Baycol Products Litigation

UNITED STATES OF AMERICA ex rel.
LAURIE SIMPSON,                                   Honorable Michael J. Davis
                                                  United States District Court Judge

                          Plaintiff,

                                 v.

                                                  MDL No. 1431
BAYER HEALTHCARE                                  Civil. No. 08-5758(MJD)(SER)
PHARMACEUTICALS, INC.;
BAYER CORP.; and
BAYER A.G.,

               Defendants.
_________________________________

               JOINT RULE 26 CONFERENCE REPORT AND
                          DISCOVERY PLAN

      Pursuant to Federal Rule of Civil Procedure 26(f) and Local Rule 26.1(b),

Plaintiff-Relator Laurie Simpson (“Plaintiff-Relator”) and Defendants Bayer

Pharmaceuticals Inc., Bayer Corp., and Bayer A.G. (“Bayer”) (together “Parties”),

have met and conferred and submit this report and discovery plan. Except as

otherwise stated, the Parties are in agreement.




                                          1
     CASE 0:08-cv-05758-MJD-SER Document 173 Filed 01/09/19 Page 2 of 14



1.     MEETING

       a.    Date of the Meeting

       Counsel for the Parties held meetings telephonically on December 19, 2018

and January 3, 2019.

       b.    Name, address and occupation or business of each party, together
             with the name, address, telephone number, and e-mail address of
             the attorneys who represented each party at the meeting:

 Laurie Simpson,                           David A. Bocian
 Plaintiff-Relator                         Asher S. Alavi
                                           Kessler Topaz Meltzer & Check, LLP
                                           280 King of Prussia Road
                                           Radnor, PA 19087
                                           Tel: (610) 667-7706
                                           Fax: (610) 667-7056
                                           dbocian@ktmc.com
                                           aalavi@ktmc.com

 Bayer Pharmaceuticals Inc.,               Adam Hoeflich
 Bayer Corp., and                          54 W. Hubbard Street, Suite 300
 Bayer A.G.                                Chicago, IL 60603
 Defendants                                (312) 494-4400

                                           Kristin Graham Koehler
                                           Joshua Fougere
                                           Sidley Austin LLP
                                           1501 K Street, N.W.
                                           Washington, D.C. 20005
                                           (202) 736-8000




       c.    Name of insurance carriers that may be liable for the defense or
             payment of any damage award:

                                       2
     CASE 0:08-cv-05758-MJD-SER Document 173 Filed 01/09/19 Page 3 of 14



       Bayer is not aware of any relevant insurance agreements.

       d.    Agenda for matters to be discussed at the Pretrial Conference:

       The Parties intend on discussing this discovery plan and the entry of a

Scheduling Order at the Pretrial Conference on January 16, 2019.

2.     NATURE OF THE CLAIMS

       a.    Jurisdictional Basis of Case

       Plaintiff-Relator alleges that the Court has subject matter jurisdiction over this

case pursuant to the federal False Claims Act, 31 U.S.C. § 3732(a) and 28 U.S.C. §

1331. Bayer disputes that the Court has subject matter jurisdiction, because Bayer

contends that Plaintiff-Relator is not an original source of her remaining allegations.

Plaintiff-Relator contends that Plaintiff-Relator qualifies as an original source of the

fraudulent inducement allegations, as the Court has already held in its decision of

October 16, 2018. (ECF No. 166).

       b.    Brief Narrative of Facts and Legal Claims and Defenses

       Plaintiff-Relator has asserted causes of action on behalf of the United States

under the federal False Claims Act, 31 U.S.C. § 3729, to recover damages and civil

penalties arising from Defendants’ alleged fraudulent inducement of contracts with

the Department of Defense (“DoD”) for Baycol. Bayer disputes Plaintiff-Relator’s

allegations both as a matter of law and fact.




                                            3
     CASE 0:08-cv-05758-MJD-SER Document 173 Filed 01/09/19 Page 4 of 14



       c.    A summary itemization of the dollar amount of each element of the
             alleged damages

       Under the False Claims Act, 31 U.S.C. § 3729, Defendants may be held liable

for up to three times the amount of damages the United States sustained because of

Defendants’ actions and civil penalties of between $5,500 and $11,000 for each

violation of the FCA. Although discovery is needed to determine the scope of

damages in this matter, Plaintiff-Relator estimates that, before trebling, damages

under the False Claims Act amount to approximately $20 million. This amount does

not include the penalties, should the case proceed to trial, assessed in connection

with each false claim for payment, which are estimated to exceed 100,000. Pursuant

to 31 U.S.C. § 3730(d), Plaintiff-Relator is entitled to an award of between 25-30%

of any judgment (or settlement) obtained against Defendants, plus reasonable

attorneys’ fees and costs, to be paid by Defendants.

       Bayer disputes Plaintiff-Relator’s estimate of “approximately $20 million” in

damages and contends that, even if liability were found, potential damages would be

considerably lower.

3.     PLEADINGS

       a.    A statement of whether the Complaint and all responsive pleadings
             have been filed, and whether any party proposes to amend its
             pleadings:
       Plaintiff’s Statement: Plaintiff’s Second Amended Complaint (ECF 52) was

filed on November 23, 2010. Following multiple rounds of motion to dismiss

                                         4
     CASE 0:08-cv-05758-MJD-SER Document 173 Filed 01/09/19 Page 5 of 14



briefing and two appeals, on October 16, 2018, the Court denied Bayer’s motion to

dismiss the Second Amended Complaint with respect to the claims based upon

Defendants’ fraudulent inducement of Department of Defense contracts. Bayer has

not filed an Answer. Plaintiff-Relator reserves her right to amend her pleading.


        Bayer’s Statement: Because the Second Amended Complaint has been

substantially narrowed, Bayer envisioned the possibility of Plaintiff’s submitting a

Third Amended Complaint setting forth only the surviving allegations. Plaintiff has

decided not to do so at this time, and Bayer, therefore, will file an Answer to the

Second Amended Complaint.

        b.    The date by which all motions that seek to amend the pleadings or
              add parties will be filed:

        All motions to amend the pleadings or add parties will be filed by May 13,

2020.

        c.    Whether a jury trial is available under the law, and whether a jury
              trial has been timely demanded:

        A jury trial is available for actions under the False Claims Act and has been

timely demanded by Plaintiff-Relator.

4.      DISCOVERY PLAN

        a.    The date by which the initial Rule 26(a)(1) disclosures of
              witnesses, documents, itemized damage computations and
              insurance will be completed (if not already completed):
        February 28, 2019.

                                          5
    CASE 0:08-cv-05758-MJD-SER Document 173 Filed 01/09/19 Page 6 of 14



      b.     Whether the parties wish to engage in any method of alternative
             dispute resolution following Rule 26(a)(1) disclosures but before
             formal discovery is commenced:
      The parties do not wish to engage in alternative dispute resolution following

Rule 26(a)(1) disclosures but before the commencement of formal discovery.

      c.     Whether discovery should be conducted in phases, or limited to or
             focused upon, particular issues:
      The Parties do not believe that discovery should be conducted in phases,

focused upon particular issues, or limited beyond those limits already imposed by

the Federal Rules of Civil Procedure, except as otherwise described herein.

      d.     Discovery of Electronically Stored Information

             1.    MDL Production

      The parties are meeting and conferring to ensure that Plaintiff-Relator has

access to the entirety of the MDL production and about the most efficient way to

ensure completion of this production.

      Plaintiff-Relator shall request that Bayer produce all documents, data,

deposition transcripts with associated exhibits, and discovery requests,

interrogatories, requests for admission and discovery responses produced by any

party or third party in In re Baycol by March 31, 2019. (Bayer contends that it may

be prohibited from producing some of this information due to confidentiality

agreements or protective orders in the MDL.) Plaintiff-Relator also will request that

Bayer produce a complete list of all search terms and custodians that were used for

                                         6
    CASE 0:08-cv-05758-MJD-SER Document 173 Filed 01/09/19 Page 7 of 14



the MDL production, as well as the final privilege logs by that date. The parties will

meet and confer to ensure complete production of the MDL discovery. The Parties

have agreed to work in good faith to cure any technical issues the Parties identify

with respect to the In re Baycol production, such as issues relating to outdated

technology or corrupted data, missing metadata (to the extent that it is available),

and the production of certain native files. Bayer notes that the data contained in the

MDL Production produced to Plaintiff-Relator was originally collected and

reviewed between 2001 and 2003, and that intervening changes in technology may

make some data inaccessible.

             2.    Electronic Discovery outside MDL Production and ESI Protocol

      Plaintiff-Relator intends on seeking discovery related to her fraudulent

inducement allegations which may be beyond the discovery produced in In re

Baycol, including from relevant custodians who were not custodians in In re Baycol.

To the extent that Plaintiff-Relator requests ESI not previously produced in In re

Baycol, Plaintiff-Relator will propose search terms and custodians for such ESI and

the Parties will meet and confer on such ESI requests. The Parties will meet and

confer to reach agreement on an ESI protocol.

             3.    ESI Produced in Parties’ Separate Litigation

      Plaintiff-Relator and Defendants are parties in a False Claims Act matter

pending in the District of New Jersey, U.S. ex rel. Simpson v. Bayer Corp., 05-cv-


                                          7
    CASE 0:08-cv-05758-MJD-SER Document 173 Filed 01/09/19 Page 8 of 14



03895 (D.N.J), and are represented by the same law firms in that litigation. To

reduce costs and to avoid duplicative production, the Parties will meet and confer to

ensure that responsive, relevant documents produced in the N.J. litigation are

deemed produced in this litigation. To the extent possible, the parties will also try

to coordinate depositions between the two cases. Bayer notes, however, that while

the same Parties are involved, the two cases are factually distinct and concern

different products and allegations.

             4.     Document Preservation

      Pretrial Order No. 6 was entered on March 4, 2002.

      e.     Privilege and Protection of Trial Preparation Material

      The Parties are meeting and conferring about provisions related to privilege

and protection of trial preparation materials.

      f.     Protection of Confidential Information

       The Parties are meeting and conferring about provisions related to protection

of confidential information.

      g.    The date by which each party shall disclose the identity of expert
      witnesses and their reports under Rule 26(a)(2)(A) and (B):

      1.     Expert Disclosure – Initial: May 29, 2020.
      2.     Expert Disclosure – Rebuttal: June 29, 2020.

      h.    Whether changes should be made in the limitations on discovery
      imposed by the Federal Rules of Procedure or the Local Rules, and what
      other limitations should be imposed, if any


                                          8
    CASE 0:08-cv-05758-MJD-SER Document 173 Filed 01/09/19 Page 9 of 14



       Plaintiff-Relator proposes that the number of depositions be enlarged pursuant

to Paragraph 4(j) below.

       Bayer believes that the limit of ten (10) depositions proscribed by FED. R. CIV.

P. 30 is sufficient.

       i.     Number of Interrogatories, Document Requests, and Requests for
              Admissions

       Interrogatories shall be governed by the limits set forth in FED. R. CIV. P. 33,

unless such limits are subsequently modified by agreement of the Parties or by

further order of the Court. Each Party is permitted to serve up to twenty-five (25)

interrogatories, including all discrete subparts.

       Requests for the Production of Documents shall be governed by the limits set

forth in FED. R. CIV. P. 26(b) and 34, unless such limits are subsequently modified

by agreement of the Parties or by further order of the Court. Each Party is permitted

to serve up to twenty-five (25) requests for the production of documents, including

all discrete subparts.

       Requests for Admissions shall be governed by the limits set forth in FED. R.

CIV. P. 36, unless such limits are subsequently modified by agreement of the Parties

or by further order of the Court. Each Party is permitted to serve up to twenty (20)

requests for admission.




                                           9
   CASE 0:08-cv-05758-MJD-SER Document 173 Filed 01/09/19 Page 10 of 14



      Unless otherwise agreed to by the Parties or so ordered by the Court, responses

to any request for written discovery pursuant to Rules 33, 34, and 36 of the Federal

Rules of Civil Procedure shall be due in accordance with the rules.

      j.    The number of depositions (excluding depositions of expert
      witnesses) each party shall be permitted to take

      Plaintiff-Relator proposes that the Parties be permitted to take up to 15 fact

witness depositions and that either Party may re-depose any of the witnesses

previously deposed in In re Baycol (up to the 15 deposition limit). This limitation

does not include depositions pursuant to FED. R. CIV. P. 30(b)(6) or third party

depositions. Despite the proposed limitations on depositions, Plaintiff-Relator may

request an enlargement of the number of depositions taken based on a showing of

the need for such deposition as required by FED. R. CIV. P. 30(a), and will meet and

confer in good faith to discuss any such request.

      Bayer objects to Plaintiff-Relator’s proposal to expand the scope of

depositions beyond the limit of ten (10) proscribed by FED. R. CIV. P. 30, particularly

at this stage of discovery.

      The Parties agree that the length of depositions shall be governed by FED. R.

CIV. P. 30(d)(1). If a party wishes to depose an individual who was previously

produced for a deposition pursuant to FED. R. CIV. P. 30(b)(6), the opposing party

shall not object solely on the ground that the witness was previously deposed.

However, if Bayer produces a witness for a FED. R. CIV. P. 30(b)(6) deposition who
                                          10
     CASE 0:08-cv-05758-MJD-SER Document 173 Filed 01/09/19 Page 11 of 14



also is requested for a fact deposition, then the time for the fact witness portion of

the deposition shall not exceed seven hours and the time for the FED. R. CIV. P.

30(b)(6) portion of the deposition shall not exceed seven hours, subject to stipulation

or otherwise ordered by the court.

       k.   The number of expert depositions each party shall be permitted to
       take

       One per expert.

5.     CLOSE OF FACT AND EXPERT DISCOVERY AND NON-
       DISPOSITIVE MOTIONS

       a.    The date by which all fact discovery shall be completed

       1.    Initial Requests for Production Served: January 30, 2019.
       2.    Deadline to Complete Document Production: September 30, 2019.
       3.    Deadline to Produce Privilege Logs: November 15, 2019.
       4.    Deadline to Complete all Fact Discovery: April 29, 2020.

       b.   The date by which all expert discovery, including expert
       depositions, shall be completed

       1.    Initial Expert Reports Due: June 26, 2020.
       2.    Rebuttal Expert Reports Due: August 7, 2020.
       3.    Completion of Expert Discovery: October 30, 2020.

       c.   The date by which any independent medical examination shall be
       completed and the report served on the opposing party

       Not applicable in this matter.

       d.     The date by which all non-dispositive motions shall be served,
       filed and heard by the Court.

       November 30, 2020


                                          11
     CASE 0:08-cv-05758-MJD-SER Document 173 Filed 01/09/19 Page 12 of 14



6.       DISPOSITIVE MOTIONS AND TRIAL

         a.   Date by which all dispositive motions shall be served, filed and
         heard by the Court

         February 8, 2021.

         b.    Date by which case will be ready for trial

         May 2, 2021.

         c.    The number of expert witnesses each party expects to call at trial

         The parties anticipate that they will require expert witnesses at the time of

trial.

         1.    Plaintiff-Relator anticipates calling approximately four expert

witnesses.

         2.    Bayer anticipates calling approximately four to six expert witnesses.

         d.    Estimated trial time (the number of days needed for trial,
         including jury selection and instructions, if applicable)

               10 days


Dated: January 9, 2019


     Respectfully submitted,                      Respectfully submitted,




                                            12
CASE 0:08-cv-05758-MJD-SER Document 173 Filed 01/09/19 Page 13 of 14




KESSLER TOPAZ                             BARTLIT BECK HERMAN
MELTZER & CHECK LLP                       PALENCHAR & SCOTT LLP
/s/ Asher Alavi                           /s/ Adam Hoeflich
Asher Alavi
                                          Philip S. Beck
aalavi@ktmc.com
                                          Adam Hoeflich
David Bocian
                                          54 W. Hubbard Street, Suite 300
dbocian@ktmc.com
                                          Chicago, IL 60603
280 King of Prussia Road
                                          (312) 494-4400
Radnor, PA 19087
484-270-1402

Counsel for Relator Laurie Simpson        SIDLEY AUSTIN LLP
                                          /s/ Kristin Graham Koehler
                                          Kristin Graham Koehler (pro hac
                                          vice)
                                          kkoehler@sidley.com
                                          Ryan C. Morris (pro hac vice)
                                          rmorris@sidley.com
                                          1501 K Street, N.W.
                                          Washington, D.C. 20005

                                          DORSEY & WHITNEY LLP
                                          /s/ John Marti

                                          John Marti (#0388393)
                                          marti.john@dorsey.com
                                          Alex P. Hontos (#0388355)
                                          hontos.alex@dorsey.com
                                          Caitlin L.D. Hull (#0398394)
                                          hull.caitlin@dorsey.com
                                          50 South Sixth Street, Suite 1500
                                          Minneapolis, MN 55402
                                          Telephone: (612) 340-2600

                                          Counsel for Defendants Bayer
                                          Corporation, Bayer AG and
                                          Bayer Healthcare
                                          Pharmaceuticals, Inc.


                                     13
   CASE 0:08-cv-05758-MJD-SER Document 173 Filed 01/09/19 Page 14 of 14




                         CERTIFICATE OF SERVICE
      I certify that on January 9, 2019, the foregoing document was filed

electronically with the Clerk of the Court using CM/ECF. I also certify that a true

and correct copy of the foregoing document is being served this day on all counsel

of record via transmission of Notices of Electronic Filing generated by CM/ECF.

                                                   /s/Asher Alavi




                                        14
